987 A.2d 617 (2010)
201 N.J. 120
In the Matter of Martin BURGER, an Attorney at Law.
D-40 September Term 2009, 065198
Supreme Court of New Jersey.
February 16, 2010.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 09-243, concluding that MARTIN BURGER of PALISADES PARK, who was admitted to the bar of this State in 1953, should be reprimanded for violating RPC 5.4(a) (sharing legal fees with nonlawyer employee), and RPC 7.3(d) (compensating or giving anything of value to a person to recommend or secure the lawyer's employment by a client, or as a reward for having made a recommendation resulting in the lawyer's employment by a client), and good cause appearing;
It is ORDERED that MARTIN BURGER is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.